TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 22, 2013



                                     NO. 03-13-00377-CV


                                 Ron Valentine Sr., Appellant

                                                v.

                      Jeremy Jagodzinski and Christi Greene, Appellees




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




IT APPEARING to this Court that the appellant has failed to pay or make arrangements to pay

for preparation of the county clerk’s record, and, accordingly, has failed to prosecute the appeal:

IT IS THEREFORE considered, adjudged and ordered that the appeal is dismissed for want of

prosecution. IT IS FURTHER ordered that the appellant pay all costs relating to this appeal

both in this Court and the court below; and that this decision be certified below for observance.